221 F.2d 959
George Washington PIERCE, Plaintiff, Appellant,v.AMERICAN COMMUNICATIONS COMPANY, Inc., Defendant, Appellee.
No. 4938.
No. 4939.
United States Court of Appeals First Circuit.
May 11, 1955.

Appeals from the District Court for the District of Massachusetts; Francis J. W. Ford, Judge.
David Rines and Robert H. Rines, Boston, Mass., Rines & Rines, Boston, Mass., on brief, for appellant.
Paul Kolisch, New York City, Robert L. Thompson and Dike, Thompson & Sanborn, Boston, Mass., on brief, for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
The Order of the District Court entered on December 21, 1954, and the Judgment and Order on Mandate entered December 28, 1954, are affirmed.